Citation Nr: 1526235	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  13-34 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for sleep apnea.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  In February 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran attributes his postservice diagnosis of sleep apnea to service and, alternatively, to his service-connected prostate cancer, including by aggravation.  A review of the claims file reveals that the evidence is incomplete.  In this regard, the Veteran testified in February 2014 that he receives all of his medical treatment for sleep apnea at the VA medical center in La Jolla, California.  He said he was diagnosed as having sleep apnea in March 2011, underwent a sleep study, and was issued a CPAP machine.  Unfortunately, the records from the San Diego Healthcare System on file pertain primarily to the Veteran's service-connected prostate cancer and not to his sleep apnea.  At the very least, these records do not include the sleep study nor do they include the March 2011 diagnosis of sleep apnea.  Thus, prior to making an informed decision in this case, this pertinent, identified evidence must be located and obtained.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this regard, the Veteran asserted in writing in June 2012 that all of his records from the La Jolla VAMC were transferred to the VAMC in Manila, Philippines.

Also, in July 2012, VA obtained a medical opinion from a VA examiner who reviewed the Veteran's claims file, but did not examine him.  The rationale that the examiner provided negating a causal link between the Veterans' sleep apnea and service-connected prostate cancer is speculative and thus inadequate for rating purposes.  Moreover, it is not based on the Veteran's complete medical history in light of the missing VA outpatient records discussed above.  Moreover, it does not include an opinion on aggravation of a nonservice-connected disability by a service-connected disability (namely, the likelihood that the Veteran's sleep apnea has been aggravated by his service connected prostate cancer).  Such an opinion is necessary in light of the Veteran's written assertion in June 2012 that the stress and worry from his prostate cancer aggravated his sleep apnea condition.  Thus, in light of the inadequacies of the July 2012 VA medical opinion, the Veteran should be afforded a VA examination.  38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the outstanding VA treatment records that pertain to the Veteran's sleep apnea, to specifically include records from the La Jolla VAMC from January 2011 to present.  These records may have been transferred to the VAMC in Manila, Philippines.  Document all unsuccessful attempts to obtain such records.

2.  Thereafter, schedule the Veteran for a VA examination to determine if his sleep apnea is related to service or caused or aggravated by the service-connected prostate cancer.  The claims file must be made available to the examiner for review. 

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea was incurred during or is otherwise related to his military service.

If the examiner finds that it is less likely than not that the current sleep apnea was incurred during or is otherwise related to the Veteran's military service, the examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea is caused or aggravated by his prostate cancer. The examiner must address both causation and aggravation.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

If aggravation of sleep apnea by service-connected prostate cancer is found, the examiner must attempt to determine a baseline level of severity of sleep apnea prior to aggravation by the service-connected prostate cancer.

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran, to include any lay testimony regarding symptoms such as snoring or gasping for breath at night. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached. 

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




